Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Latrikunda Transport Services, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3450 S. Broadmont Drive, Ste. # 108                             P.O. Box 85658
                                  Tucson, AZ 85713                                                Tucson, AZ 85754
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pima                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       lattrans.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case 4:19-bk-01661-BMW
Official Form 201
                                            Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27
                               Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                            Desc     page 1
                                           Main Document                 Page 1 of 9
Debtor    Latrikunda Transport Services, LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




              Case 4:19-bk-01661-BMW
Official Form 201
                                            Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27
                               Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                                    Desc   page 2
                                           Main Document                 Page 2 of 9
Debtor   Latrikunda Transport Services, LLC                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case 4:19-bk-01661-BMW
Official Form 201
                                           Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27
                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                                Desc       page 3
                                          Main Document                 Page 3 of 9
Debtor    Latrikunda Transport Services, LLC                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Orville Nance                                                        Orville Nance
                                 Signature of authorized representative of debtor                         Printed name


                                                                                                          Email Address of debtor
                                 Title   Operations Manager




18. Signature of attorney    X   /s/ Pernell W. McGuire                                                    Date February 15, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Pernell W. McGuire 015909
                                 Printed name

                                 Davis Miles McGuire Gardner, PLLC
                                 Firm name

                                 40 E. Rio Salado Parkway, Suite 425
                                 Tempe, AZ 85281
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (480) 733-6800                Email address      azbankruptcy@davismiles.com

                                 015909 AZ
                                 Bar number and State




             Case 4:19-bk-01661-BMW
Official Form 201
                                           Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27
                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                               Desc       page 4
                                          Main Document                 Page 4 of 9
 Fill in this information to identify the case:
 Debtor name Latrikunda Transport Services, LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                          Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arizona Department                                              Tax Liability                                                                                            $50,000.00
 of Revenue
 c/o Tax, Bankruptcy
 and Collection Sec.
 2005 North Central
 Avenue
 Phoenix, AZ
 85004-1592
 Coronado Grocery                                                Business Debt                                                                                              $3,400.00
 and Market
 3154 N. Stone
 Avenue
 Tucson, AZ 85705
 Cox                                                             Business Debt                                                                                                    $0.00
 Communications
 P.O. Box 78071
 Phoenix, AZ 85062
 Insurance Premium                                               Business Debt                                                                                            $15,000.00
 Financing Solutions
 P.O. Box 412086
 Kansas City, MO
 64141
 Internal Revenue                                                Taxes                                                                                                  $237,076.53
 Service
 Bankruptcy and
 Collection
 Enforcement
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Jim Click                                                       Business Debt                                                                                              $1,700.00
 Automotive
 780 Autosprint Drive
 Tucson, AZ 85705




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case 4:19-bk-01661-BMW                               Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27                                                Desc
                                                                     Main Document    Page 5 of 9
 Debtor    Latrikunda Transport Services, LLC                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pacific Office                                                  Business Debt                                                                                              $5,000.00
 Automation
 4501 E. McDowell
 Rd.
 Phoenix, AZ 85008
 Runway Industrial                                               Business Debt                                                                                              $3,043.68
 Center LLC
 Aurora Real Estate
 and Development
 5931 E. Pima Street
 Tucson, AZ 85712
 Secura Insurance                                                Business Debt                                                                                          $900,000.00
 Company
 2401 S. Memorial
 Drive
 Appleton, WI 54915
 Sonoran Market                                                  Business Debt                                                                                              $7,000.00
 3050 E. 36th Street
 Tucson, AZ 85713
 Tin Cup Properies                                               Business Debt                                                                                              $7,400.00
 LLC
 6262 N. Camino
 Verde
 Tucson, AZ 85743
 Tucson Airport                                                  Business Debt                                                                                              $3,519.00
 Authority
 7250 S. Tucson
 Blvd.
 Suite 300
 Tucson, AZ 85756
 Watson Chevrolet                                                Business Debt                                                                                              $1,100.00
 625 W Auto Mall Dr
 Tucson, AZ 85705




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                Case 4:19-bk-01661-BMW                               Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27                                                Desc
                                                                     Main Document    Page 6 of 9
Latrikunda Transport Services, LLC -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ARIZONA DEPARTMENT OF REVENUE
C/O TAX, BANKRUPTCY AND COLLECTION SEC.
2005 NORTH CENTRAL AVENUE
PHOENIX AZ 85004-1592


ARIZONA DEPARTMENT OF REVENUE
1600 W. MONROE STREET
PHOENIX AZ 85003


CORONADO GROCERY AND MARKET
3154 N. STONE AVENUE
TUCSON AZ 85705


COX COMMUNICATIONS
P.O. BOX 78071
PHOENIX AZ 85062


INSURANCE PREMIUM FINANCING SOLUTIONS
P.O. BOX 412086
KANSAS CITY MO 64141


INTERNAL REVENUE SERVICE
BANKRUPTCY AND COLLECTION ENFORCEMENT
P.O. BOX 7346
PHILADELPHIA PA 19101-7346


INTERNAL REVENUE SERVICE
300 W. CONGRESS STREET
M/S 5104-3317
TUCSON AZ 85701


JIM CLICK AUTOMOTIVE
780 AUTOSPRINT DRIVE
TUCSON AZ 85705


PACIFIC OFFICE AUTOMATION
4501 E. MCDOWELL RD.
PHOENIX AZ 85008


RUNWAY INDUSTRIAL CENTER LLC
AURORA REAL ESTATE AND DEVELOPMENT
5931 E. PIMA STREET
TUCSON AZ 85712




        Case 4:19-bk-01661-BMW   Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27   Desc
                                 Main Document    Page 7 of 9
Latrikunda Transport Services, LLC -



SECURA INSURANCE COMPANY
2401 S. MEMORIAL DRIVE
APPLETON WI 54915


SONORAN MARKET
3050 E. 36TH STREET
TUCSON AZ 85713


TIN CUP PROPERIES LLC
6262 N. CAMINO VERDE
TUCSON AZ 85743


TUCSON AIRPORT AUTHORITY
7250 S. TUCSON BLVD.
SUITE 300
TUCSON AZ 85756


WATSON CHEVROLET
625 W AUTO MALL DR
TUCSON AZ 85705




      Case 4:19-bk-01661-BMW   Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27   Desc
                               Main Document    Page 8 of 9
                                                               United States Bankruptcy Court
                                                                         District of Arizona
 In re      Latrikunda Transport Services, LLC                                                             Case No.
                                                                                 Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Latrikunda Transport Services, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 15, 2019                                                   /s/ Pernell W. McGuire
 Date                                                                Pernell W. McGuire 015909
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Latrikunda Transport Services, LLC
                                                                     Davis Miles McGuire Gardner, PLLC
                                                                     40 E. Rio Salado Parkway, Suite 425
                                                                     Tempe, AZ 85281
                                                                     (480) 733-6800 Fax:(480) 733-3748
                                                                     azbankruptcy@davismiles.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

           Case 4:19-bk-01661-BMW                                Doc 1 Filed 02/15/19 Entered 02/15/19 11:50:27            Desc
                                                                 Main Document    Page 9 of 9
